Citation Nr: 1219932	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO. 05-34 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

1. Entitlement to service connection for fungus of the groin.

2. Entitlement to service connection for fungus of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to January 1967 and from May 1968 to November 1969.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran provided testimony at a March 2007 hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file.

This case was the subject of Board remands dated in August 2007, April 2009, and December 2010. 


FINDINGS OF FACT

1. The Veteran has a chronic fungal infection of the groin and a recurrent fungal infection of the feet.

2. The evidence is at least in equipoise as to whether the Veteran's current chronic fungal infection of the groin and recurrent fungal infection of the feet began during his period of active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a fungal infection of the groin are met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2. The criteria for service connection for a fungal infection of the feet are met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision the Board finds that the history provided by the Veteran and his spouse, VA records of treatment, and a VA examiner's supporting medical nexus opinion are sufficient to meet the criteria for service connection for fungal infection of the groin and feet. Accordingly, the Board grants service connection for these disabilities.

The Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published at Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 


Merits of the Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established by chronicity and continuity of symptomatology. See 38 C.F.R. § 3.303(b). Continuity of symptomatology may establish service connection if a claimant can demonstrate that (1) a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496.

The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability resolves prior to the Secretary's adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007). 

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The service department has verified that the Veteran served in Vietnam from May 1969 to December 1969.

At the Veteran's November 1969 service discharge examination, clinical evaluation of his skin was indicated to be normal. If the service department documents are dated correctly, the examination was conducted in Vietnam before the Veteran left Vietnam. The clinical findings of all systems consist of a straight line for "normal" down the page through the vertically arranged check-boxes for all body systems. These findings are not entirely consistent with other service treatment information. For example, whereas an appendectomy scar was noted at service department examinations in August 1966, January 1967, and April 1968, none was noted at the November 1969 service discharge examination. As a result, the Board finds the November 1969 service discharge examination report to be of attenuated probative value as a compared the usual probative weight assigned to the results of such examinations.

At VA treatment in April 1986, the Veteran provided a history of a rash in the groin from Agent Orange exposure in 1969 in Vietnam. He had been treated with medications.

A June 1986 VA dermatology clinic clinician diagnosed the Veteran as having tinea cruris of the thigh and scrotum. The lesion was a plaque with active vascular activity. The Veteran was treated with antifungal cream.

VA treatment records from 2000 forward reflect treatment for a chronic fungal infection of the groin and a recurrent fungal infection of the feet.

In August 2004, the Veteran submitted his formal claim for service connection for fungal infection of the groin and feet.

The Veteran has described additional incidents of VA treatment from the 1970s through the 1990s; however, of those records, VA has only been able to locate the April and June 1986 records of treatment described above, which were obtained in January 2011, after three Board remands directing that they be sought. The Board need not make a finding as whether the additional VA treatment records described by the Veteran do not exist or further attempts to obtain them would be futile; as will be described below, the Board finds the evidence as currently developed is sufficient to grant the benefits sought on appeal.

At the Veteran's March 2007 Board hearing, the Veteran described experiencing a rash of the feet and groin, beginning during his period of service in Vietnam, that had continued since then. He described first receiving private treatment for the fungal infection soon after service, and then, after a period of about six years, at which time the private provider retired, being referred to VA for treatment. 

At the March 2007 Board hearing, the Veteran's representative correctly advised the Veteran that he need not necessarily establish that his rash was due to his exposure to Agent Orange in service, since he was describing the onset of the rash during service and symptoms ever since.

In May 2007, the Veteran's wife wrote that while the Veteran was in Vietnam she mailed him cream for a rash. She related that when he came home from Viet Nam, he still had a rash on his left leg and groin area. She recounted that after a few years of home remedies, the rash kept coming back and getting worse. She described spots on the Veteran that looked like a pencil eraser. She stated that the Veteran began to receive private treatment for a number of years after service and that his doctor then referred him to VA for treatment.

At a January 2009 VA examination, the examiner reviewed the Veteran's claims file, accurately recounted the medical information in the claims file and the history related by the Veteran, and conducted an examination of the Veteran. In January 2009, the examiner noted the lack of documented medical treatment for fungal infection until the year 2000, but nevertheless opined that given that the Veteran had been in Vietnam where this type of fungal skin condition was common, and in consideration of the Veteran's testimony and his wife's comments, it was at least as likely as not that the onset of his skin condition occurred while he served in Vietnam. The opinion was signed by the clinician, as well as by a reviewing and supervising physician.

The Board finds the January 2009 supporting medical nexus opinion to be of a very high probative weight and value, as it is based on a thorough examination, history, and review of the claims file and is well-reasoned and well-explained. 

In October 2009, however, the RO sought clarification from the examiner as to his positive nexus opinion. The examiner changed his opinion to finding that it was less likely than not that the Veteran's fungal condition was related to service. This opinion was not as well-reasoned as the January 2009 opinion, as it made reference only to the lack of documented medical treatment over time and a February 2000 history provided by the Veteran that he did not have "jungle rot" while in Vietnam. The probative weight for this opinion is further diminished by the later-obtained April and June 1986 VA treatment records, not received into the claims file until January 2011, indicating that the Veteran had a chronic fungal infection at that time (in 1986), well before the year 200, and that in 1986 he related the fungal history to his period of active service.

In sum, there are ongoing medical diagnoses of a chronic fungal infection of the groin and a recurrent fungal infection of the feet. There is competent and credible evidence from the Veteran and his wife that the symptoms of this disorder began in Vietnam and continue to the present time. The medical opinion of record of greatest weight is that it is at least as likely as not that the fungal infection of the groin and feet began during service in Vietnam, as such infections were common in Vietnam at the time. With evidence of substantial probative weight showing inservice incurrence, current disability, continuity of symptoms, and a medical nexus between service and the current disability, the criteria for service connection are met. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999). Accordingly, entitlement to service connection for a fungal infection of the groin and feet is warranted.


ORDER

Service connection for a fungal infection of the groin is granted.
 
 Service connection for a fungal infection of the feet is granted.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


